In an action to recover damages for breach of contract, the appeal is from an order denying appellant’s motion to change the place of trial from New York County to Kings County. Appellant’s certificate of incorporation designates Kings County as the county wherein its principal office is located. Order reversed, with $10 costs and disbursements, and motion granted. The residence of a corporation, for venue purposes under section 182 of the Civil Practice Act, is in the county in which is located the corporation’s principal office as designated in the certificate of incorporation (Jonas Equities v. 614 East 14th Realty Corp., 282 App. Div. 773; cf. Boro Kitchen Cabinets v. Spalt, 9 A D 2d 925). “The mere fact that the corporation had its office in a county other than that designated in its certificate of incorporation does not change its residence for the purpose of legal procedure ” (1 White, New York Corporations [12th ed.], § 140.1, p. 357). Yonkers Raceway v. National Union Fire Ins. Co. of Pittsburgh, Pa. (9 Mise. 2d 412, affd. 6 A D 2d 846, affd. 6 N Y 2d 756), cited by the learned Special Term, is not to the contrary. The plaintiff in that case was required by statute (Pari-Mutuel Revenue Law, § 37; L. 1940, eh. 254, as amd.) to specify in its certificate of incorporation not only its principal office, but also the location at which its business was to be conducted. It was held that such corporation had two legal residences, both indicated in its certificate of incorporation. Wenzel, Acting P. J., Ughetta, Hallinan and Kleinfeld, JJ., concur; Murphy, J., deceased.